FILED
                                NOT FOR PUBLICATION                        NOV 30 2009

                                                                       MOLLY C. DWYER, CLERK
                        UNITED STATES COURT OF APPEALS                  U .S. C O U R T O F AP PE ALS




                                FOR THE NINTH CIRCUIT



 MARIA DE LA CRUZ SANCHEZ DE                        No. 06-74832
 ARZATE,
                                                    Agency No. A046-957-628
                 Petitioner,

   v.                                               MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

                 Respondent.



                         On Petition for Review of an Order of the
                             Board of Immigration Appeals

                               Submitted November 17, 2009 **

Before:          ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Maria De La Cruz Sanchez De Arzate, a native and citizen of Mexico,

petitions for review of the Board of Immigration Appeals’ order dismissing her

appeal from an immigration judge’s decision finding her removable for

            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
            **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

/Research
participating in alien smuggling. We have jurisdiction under 8 U.S.C. § 1252. We

review de novo questions of law. Altamirano v. Gonzales, 427 F.3d 586, 591 (9th

Cir. 2005). We deny the petition for review.

        The agency properly admitted the smuggled alien’s Form I-213. See

Espinoza v. INS, 45 F.3d 308, 311 (9th Cir. 1995). Arzate was able to cross-

examine the author of the form, and did not seek to cross-examine the smuggled

alien. Cf. Hernandez-Guadarrama v. Ashcroft, 394 F.3d 674, 682 (9th Cir. 2005).

        According to the Form I-213, the smuggled alien stated that she had phoned

Arzate and Arzate’s husband for help crossing the border, and that Arzate and

Arzate’s husband provided her with the document she attempted to use to enter the

United States. According to her Record of Sworn Statement, Arzate admitted that

she traveled to Mexico for the purpose of picking up the smuggled alien. Contrary

to Arzate’s contention, she therefore “provided some form of affirmative assistance

to the illegally entering alien.” See Altamirano, 427 F.3d at 592.

        PETITION FOR REVIEW DENIED.




/Research                                 2                                    06-74832